Holmes, J.,
dissenting. The majority opinion seeks to extend the guarantees of due process to include an indigent paternity defendant who faces the state as an adversary. Since a paternity proceeding is a civil action without criminal overtones, I must dissent.
The United States Supreme Court has clearly established that indigents have the constitutional right to the appointment of legal counsel in those criminal cases where they will be incarcerated if convicted. Argersinger v. Hamlin (1972), 407 U.S. 25. In addition, such defendants have the right to appointed counsel in appeals as of right. Douglas v. California (1963), 372 U.S. 353. However, these rights belong only to indigents involved in criminal proceedings. It does not follow that such rights should automatically be granted in civil proceedings, regardless of the importance of the right at stake therein.
As I stated in my dissenting opinion in Anderson v. Jacobs (1981), 68 Ohio St. 2d 67, at 76 [22 O.O.3d 268], the fundamental purpose of a paternity suit is to identify the father of a child born out of wedlock. The result sought in such an action is to better provide for the child. There is no criminal aspect to the proceeding, nor may an indigent father be later incarcerated for failure to pay child support.
In my view, an indigent paternity defendant has not been denied due process of law when he has had all the procedural hearings afforded to him by law, with the rulings made by a judge upon all necessary points of law and fact. Therefore, we are not required to construe the Due Process Clause as mandating the provision of legal counsel at a civil paternity suit for all those unable to provide such for themselves.
My query in State, ex rel. Heller, v. Miller (1980), 61 Ohio St. 2d 6, dissenting opinion, at 15 [15 O.O.3d 3], as to where the right to have appointed counsel at state expense may end, is equally applicable here.2
Accordingly, I would deny the writ as there is no clear legal right for its issuance.

 “Where will the right to have appointed counsel and transcripts at state expense end? Indigent citizens may claim that many other activities or elements of their lives are based upon a constitutionally protected civil right, and seek appointed counsel in a legal proceeding, whether the nature of such proceeding be within the realm of contract, negligence or property law.”